DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are confusing because the ratio of solid binder to liquid surfactant may be as low as 1:60.  How can a solid composition be formed when greater than 98% of the composition is a liquid surfactant?  The examiner believes perhaps this ratio is an error and the components should be reversed, wherein up to 98% solids are present and 2% surfactant?  Clarification is requested.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Before citing the references against the present claims, the examiner notes that a thorough search of these claims is impossible.  Nonionic surfactants are ubiquitous in detergent compositions, as are chelants and salts.  Any solid composition containing a nonionic surfactant and a chelant will anticipate claim 1, said compositions certainly numbering in the many hundreds if not thousands, to say nothing of the other binders.

Claims 1-3, 5, and 7-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Morrison et al, US 6,833,346.
Morrison et al teach spray-dried laundry detergent particles comprising 11% anionic surfactant, 12% of a mixture of aminocarboxylate chelant, magnesium sulfate, sodium carbonate, sodium sulfate, and polyacrylate, 5% ethoxylated alcohol nonionic surfactant, and the balance water which is removed with drying (col. 31, example C).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.
As discussed above, solid detergents containing nonionic surfactants and the binders of claim 1 are extremely common in the art.  This reference is meant to be representative of the many solid detergents containing these components known in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al, US 6,833,346.
Morrison et al are relied upon as set forth above.  Suitable additives of the invention include soil release polymers such as cellulose polymers (col. 7, lines 20-30).  It would have been obvious for one of ordinary skill in the art to add typical laundry additives to example C above as soil release polymers are specifically taught as suitable additives of the invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al, US 6,833,346 in view of Becker et al, US 2014/0141971.
Morrison et al are relied upon as set forth above.  Note that example C includes enzymes, however urea is not taught as a binder in these granules.
Becker et al teach enzyme granules that may contain typical detergent granule additives including salts, proteins, nonionic surfactants, and urea (¶32).  It would have been obvious for one of ordinary skill in the art to add typical laundry additives such as urea to the enzyme-containing granules of example C in Morrison et al as Becker et al teach urea and other binders as suitable for use in enzyme-containing detergent granules. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761